IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


ROBERT GUENTHER,                       No. 159 WAL 2015

                    Petitioner
                                       Petition for Allowance of Appeal from the
                                       Order of the Superior Court
            v.


ZAUCHA FAMILY LIMITED PARTNERS,

                    Respondent


            v.


XTREME SNOW REMOVAL AND ICE
CONTROL,

                    Respondent


                                   ORDER



PER CURIAM

      AND NOW, this 21st day of September, 2015, the Petition for Allowance of

Appeal is DENIED.